           Case 2:20-cv-00503-KJD-NJK Document 30 Filed 07/26/21 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      TONY HOBSON,                                     Case No. 2:20-cv-00503-KJD-NJK
5
             Petitioner,
6                                                      ORDER
             v.
7

8     JERRY HOWELL, et al.,
9           Respondents.
10

11

12          In this habeas corpus action, the petitioner, Tony Hobson, represented by
13   appointed counsel, filed a second amended habeas petition on December 4, 2020
14   (ECF No. 16). The respondents filed a motion to dismiss on May 11, 2021 (ECF No.
15   24). Petitioner was then due to file a response to the motion to dismiss by July 12, 2021.
16   See Order entered July 15, 2020 (ECF No. 11) (60 days for response to motion to
17   dismiss).
18          On July 12, 2021, Petitioner filed a motion for extension of time (ECF No. 29),
19   requesting a 45-day extension of time, to August 26, 2021, to file his response to the
20   motion to dismiss. This would be the first extension of this deadline. Petitioner’s counsel
21   states in the motion that the extension of time is necessary because of the complexity of
22   the motion and because of his obligations in other cases. Respondents do not oppose
23   the motion for extension of time. The Court finds that the motion for extension of time is
24   made in good faith and not solely for the purpose of delay, and there is good cause for
25   the extension of time.
26          IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time
27   (ECF No. 29) is GRANTED. Petitioner will have until and including August 26, 2021, to
28   file his response to the motion to dismiss.
                                                   1
               Case 2:20-cv-00503-KJD-NJK Document 30 Filed 07/26/21 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered July 15, 2020 (ECF No. 11) will remain in

3    effect.

4
                                           July
                           26th day of ______________________,
5              DATED THIS _____                                2021.

6

7
                                                      KENT J. DAWSON,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
